In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-20-00025-CV
             ___________________________

         GREGORY JOSEPH FINSTER, Appellant

                             V.

KRISTINE LAWRENCE AND JACQUELINE FINSTER, Appellees


         On Appeal from County Court at Law No. 1
                  Tarrant County, Texas
              Trial Court No. 2019-009351-1


            Before Kerr, Birdwell, and Bassel, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On July 6, 2020, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: July 30, 2020




                                            2